Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 and 20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Ikemoto (USPAPN 2015/0193929) discloses:
a processor (see fig 2); and
a memory (see fig 2), configured to store a plurality of processing orders, each processing order relating to a particular range of a first index value among a plurality of ranges of the first index value and a particular second index value to be calculated among a plurality of second index values to be calculated (see para [70]-[76] and fig 8-10, storing processing orders S73, S75, and S76 of fig 10, wherein order S73 relates to a preset range “region i” of hue/saturation value of fig 9 and an R’’G’’B’’ value of normal type (R’’,G’’,B’’=R,G,B), order S75 relates to a preset range “region ii” of hue/saturation value of fig 9 and an R’’G’’B’’ value of inflammation type (R’’,G’’,B’’=R+100,G,B), and order S76 relates to a preset range “region iii” of hue/saturation value of fig 9 and an R’’G’’B’’ value of ulcer type (R’’,G’’,B’’=R,G+100,B+100)),
wherein the processor is configured to:
	acquire an image obtained by imaging an observation target including a structure (see para [52], acquiring an image including an object); and
only calculating the R’’G’’B’’ value relative to that type);
wherein the processor is configured to:
calculate the first index value from the image (see para [70]-[76] and fig 8-10, calculating a hue/saturation value of a pixel of the object in the image),
determine particular range the calculated first index value falls within (see [70]-[76] and fig 8-10, determining which of the preset ranges the calculated hue/saturation value of the pixel belongs in, thus classifying the pixel as one of normal type, inflammation type, or ulcer type),
select the processing order from among the plurality of processing orders related to the determined range (see fig 10, selecting one of processing orders S73, S75, or S76 according to the classification), and
only calculate the second index value related to the selected processing order (see fig 10, calculating one of the R’’G’’B’’ value of normal type, the R’’G’’B’’ value of inflammation type, or the R’’G’’B’’ value of ulcer type, according to the selection).
However, Ikemoto does not disclose: a particular type of vascular pattern among a plurality of types of vascular patterns; determine the structure as including the particular type of vascular pattern related to the selected processing order. Similar reasons apply to claim 20.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kamon (USPN 10,426,318) and Ebata (USPN 10,653,295) disclose cancer diagnosis based on blood vessel parameters, and list a common assignee with the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/Soo Jin Park/Primary Examiner, Art Unit 2668